Name: Commission Regulation (EEC) No 2966/87 of 30 September 1987 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  processed agricultural produce;  economic conditions
 Date Published: nan

 No L 281 / 20 Official Journal of the European Communities 3 . 10 . 87 COMMISSION REGULATION (EEC) No 2966 / 87 of 30 September 1987 on the supply of various lots of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC ) No 2200 / 87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food-aid ( 3 ); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3972 / 86 of 22 December 1986 on food-aid management ( 1 ), and in particular Article 6 ( 1 ) ( c) thereof, Whereas Council Regulation (EEC) No 1420 / 87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972 / 86 on food-aid policy and food-aid management ( 2 ) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; HAS ADOPTED THIS REGULATION: Article 1 Milk products shall be mobilized in the Community , as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200 / 87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 13 237 tonnes of skimmed-milk powder to be supplied ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 September 1987 . For the Commission Frans ANDRIESSEN Vice President ( J ) OJ No L 370 , 30 . 12 . 1986 , p . 1 and corrigendum OJ No L 42 , 12 . 2 . 1987 , p . 54 . ( 2 ) OJ No L 136 , 26 . 5 . 1987 , p . 1 . ( 3 ) OJ No L 204 , 25 . 7 . 1 §87 , p. 1 3 . 10 . 87 Official Journal of the European Communities No L 281 / 21 ANNEX 1 LOT A 1 . Operation No: 664 / 87 (')  Commission Decision of 15 April 1987 2 . Programme: 1987 3 . Recipient: PAM 4 . Representative of the recipient ( 3 ): OJ No C 103 , 16 . 4 . 1987 5 . Place or country of destination : China 6 . Product to be mobilized : skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ) ( 6 ) ( 7 ) ( 8 ) ( 9 ):  8 . Total quantity : 1 070 tonnes 9 . Number of lots : one 10 . Packaging and marking ( n ): 25 kg (OJ No C 216 , 14 . 8 . 1987 , Annex I 1 A ) Supplementary markings on the packing: 'ACTION No 664 / 87 / CHINA 0264700 / ACTION OF THE WORLD FOOD PROGRAMME / SHANGHAI' 11 . Method of mobilization: Community market 12 . Stage of supply : delivered to the port of shipment 13 . Port of shipment:  14 . Port of landing specified by the recipient:  15 . Port of landing:  16 . Address of the warehouse and, if appropriate , port of landing:  17 . Period for making the goods available at the port of shipment : 1 to 15 November 1987 18 . Deadline for the supply : 15 December 1987 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 19 October 1987 at 12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 9 November 1987 at 12 noon (b ) period for making the goods available at the port of shipment : 23 November to 7 December 1987 (c) deadline for the supply :  22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 October 1987 fixed in Regulation (EEC) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) No L 281 / 22 Official Journal of the European Communities 3 . 10 . 87 LOT B 1 . Operation No: 665 / 87 0 )  Commission Decision of 15 April 1987 2 . Programme: 1987 3 . Recipient : PAM 4 . Representative of the recipient ( 3 ): OJ No C 103 , 16 . 4 . 1987 5 . Place or country of destination : China 6 . Product to be mobilized : skimmed-milk powder 7 . Characteristics and quality of the goods : ( 2 ) ( 6 ) ( 7 ) ( 8 ) ( 9 ) 8 . Total quantity: 680 tonnes 9 . Number of lots : one 10 . Packaging and marking ( u ): 25 kg (OJ No C 216 , 14 . 8 . 1987 , Annex I 1 A) Supplementary markings on the packing : 'ACTION No 665 / 87 / CHINA / 0264700 / ACTION OF THE WORLD FOOD PROGRAMME / XINGANG' 11 . Method of mobilization : Community market 12 . Stage of supply: delivered to the port shipment 13 . Port of shipment:  14 . Port of landing specified by the recipient :  15 . Port of landing:  16 . Address of the warehouse and , if appropriate, port of landing:  17 . Period for making the goods available at the port of shipment: 1 to 15 November 1987 18 . Deadline for the supply: 15 December 1987 19 . Procedure for determining the costs of supply: invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 19 October 1987 at 12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 9 November 1987 at 12 noon ( b ) period for making the goods available at the port of shipment : 23 November to 7 December 1987 (c) deadline for the supply :  22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ECU 24 . Address for submission of tenders: Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( s ): refund applicable on 12 October 1987 fixed in Regulation (EEC) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) No L 281 / 233 . 10 . 87 Official Journal of the European Communities LOT C 1 . Operation No: 666 / 87 (')  Commission Decision of 15 April 1987 2 . Programme: 1987 3 . Recipient : PAM 4 . Representative of the recipient ( 3 ): OJ No C 103 , 16 . 4 . 1987 5 . Place or country of destination : China 6 . Product to be mobilized : skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 )( 6 )( 7 )( 8 )( 9 ):  8 . Total quantity: 365 tonnes 9 . Number of lots : one 10 . Packaging and marking ( n ): 25 kg (OJ No C 216 , 14 . 8 . 1987 , Annex I 1 A ) Supplementary markings on the packing: 'ACTION No 666 / 87 / CHINA 0264700 / ACTION OF THE WORLD FOOD PROGRAMME / XINGANG' 11 . Method of mobilization : Community market 12 . Stage of supply: delivered to the port of shipment 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing:  16 . Address of the warehouse and , if appropriate , port of landing :  17 . Period for making the goods available at the port of shipment: 1 to 15 November 1987 18 . Deadline for the supply: 15 December 1987 19 . Procedure for determining the costs of supply: invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 19 October 1987 at 12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 9 November 1987 at 12 noon (b ) period for making the goods available at the port of shipment : 23 November to 7 December 1987 (c ) deadline for the supply :  22 . Amount of the tendering security: 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 October 1987 fixed in Regulation (EEC ) No 2727 / 87 (OT No L 261 , 11 . 9 . 1987 ) No L 281 / 24 Official Journal of the European Communities 3 . 10 . 87 LOT D 1 . Operation No: 667 / 87 0 )  Commission Decision of 15 April 1987 2 . Programme: 1987 3 . Recipient : PAM 4 . Representative of the recipient ( 3 ): OJ No C 103 , 16 . 4 . 1987 5 . Place or country of destination: China 6 . Product to be mobilized: skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ) ( 6 ) ( 7 ) ( 8 ) ( 9 ): 8 . Total quantity: 765 tonnes 9 . Number of lots : one 10 . Packaging and marking ( n ): 25 kg (OJ No C 216 , 14 . 8 . 1987 , Annex I 1 A ) Supplementary markings on the packing : 'ACTION No 667 / 87 / CHINA / 0264700 / ACTION OF THE WORLD FOOD PROGRAMME / SHANGHAI' 1 1 . Method of mobilization: Community market 12 . Stage of supply: delivered to the port of shipment 13 . Port of shipment:  14 . Port of landing specified by the recipient :  15 . Port of landing:  16 . Address of the warehouse and , if appropriate, port of landing:  17 . Period for making the goods available at the port of shipment: 1 to 15 November 1987 18 . Deadline for the supply: 15 December 1987 19 . Procedure for determining the costs of supply: invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 19 October 1987 at 12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 9 November 1987 at 12 noon (b ) period for making the goods available at the port of shipment : 23 November to 7 December 1987 (c) deadline for the supply :  22 . Amount of the tendering security: 20 ECU / tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ECU 24 . Address for submission of tenders: Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 . October 1987 fixed in Regulation (EEC) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) 3 . 10 . 87 Official Journal of the European Communities No L 281 / 25 LOT E 1 . Operation No : 668 / 87 0 )  Commission Decision of 15 April 1987 2 . Programme: 1987 3 . Recipient : PAM 4 . Representative of the recipient ( 3 ): OJ No C 103 , 16 . 4 . 1987 5 . Place or country of destination : China 6 . Product to be mobilized : skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ) ( 6 ) ( 7 ) ( 8 ) ( 9 ):  8 . Total quantity: 1 220 tonnes 9 . Number of lots : one 10 . Packaging and marking ( n ): 25 kg (OJ No C 216 , 14 . 8 . 1987 , Annex I 1 A) Supplementary markings on the packing : 'ACTION No 668 / 87 / CHINA 0264700 / ACTION OF THE WORLD FOOD PROGRAMME / XINGANG' 1 1 . Method of mobilization: Community market 12 . Stage of supply: delivered to the port of shipment 13 . Port of shipment:  14 . Port of landing specified by the recipient :  15 . Port of landing:  16 . Address of the warehouse and , if appropriate, port of landing:  17 . Period for making the goods available at the port of shipment: 15 December 1987 to 15 January 1988 18 . Deadline for the supply: 27 February 1988 19 . Procedure for determining the costs of supply: invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 19 October 1987 at 12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 9 November 1987 at 12 noon (b ) period for making the goods available at the port shipment : 15 December 1987 to 15 January 1988 (c ) deadline for the supply :  22 . Amount of the tendering security: 20 ECU / tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex : AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 October 1987 fixed in Regulation (EEC ) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) No L 281 / 26 Official Journal of the European Communities 3 . 10 . 87 LOT F 1 . Operation No: 669 / 87 ( J )  Commission Decision of 15 April 1987 2 . Programme: 1987 3 . Recipient : PAM 4 . Representative of the recipient ( 3 ): OJ No C 103 , 16 . 4 . 1987 5 . Place or country of destination : China 6 . Product to be mobilized : skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ) ( 6 ) ( 7 ) ( 8 ) ( 9 ):  8 . Total quantity: 780 tonnes 9 . Number of lots : one 10 . Packaging and marking ( n ): 25 kg (OJ No C 216 , 14 . 8 . 1987 , Annex I 1 A ) Supplementary markings on the packing : 'ACTION No 669 / 87 / CHINA / 0264700 / ACTION OF THE WORLD FOOD PROGRAMME / SHANGHAI' 11 . Method of mobilization : Community market 12 . Stage of supply : delivered to the port of shipment 13 . Port of shipment:  14 . Port of landing specified by the recipient :  15 . Port of landing:  16 . Address of the warehouse and , if appropriate, port of landing:  17 . Period for making the goods available at the port of shipment: 15 December 1987 to 15 January 1988 18 . Deadline for the supply: 27 February 1988 19 . Procedure for determining the costs of supply: invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 19 October 1987  12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 9 November 1987  12 noon ( b ) period for making the goods available at the port of shipment : 15 December 1987 to 15 January 1988 (c ) deadline for the supply :  22 . Amount of the tendering security: 20 ECU / tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex : AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( s ): refund applicable on 12 October 1987 fixed in Regulation (EEC ) No 2727 / 87 (OJ No L 261 . 11 . 9 . 1987 ) 3 . 10 . 87 Official Journal of the European Communities No L 281 / 27 LOT G 1 . Operation No: 867 / 87 (*)  Commission Decision of 15 April 1987 2 . Programme: 1987 3 . Recipient : World Food Programme , Via delle Terme di Caracalla , 00100 Rome, telex 626 675 WFP 4 . Representative of the recipient ( 3 ): OJ No C 103 , 16 . 4 . 1987 5 . Place or country of destination : Somalia 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ) ( 7 ) ( 8 ) ( 9 ): OJ No C 216 , 14 . 8 . 1987 , Annex I 1 B 8 . Total quantity: 305 tonnes 9 . Number of lots : one 10 . Packaging and marking: 25 kg (OJ No C 216 , 14 . 8 . 1987 Annex I 1 B 4 3 ) Supplementary markings on the packing : 'ACTION No 867 / 87 / SOMALIA 0234902 / ACTION OF THE WORLD FOOD PROGRAMME / MOGADISHU' and see OJ No C 216 , 14 . 8 . 1987 , Annex I 1 B 5 1 1 . Method of mobilization : Community market 12 . Stage of supply: delivered to the port of shipment 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing:  16 . Address of the warehouse and , if appropriate, port of landing:  17 . Period for making the goods available at the port of shipment : 1 to 15 November 1987 18 . Deadline for the supply: 15 December 1987 19 . Procedure for determining the costs of supply: invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 19 October 1987  12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 9 November 1987  12 noon (b ) period for making the goods available at the port of shipment : 23 November to 7 December 1987 (c ) deadline for the supply :  22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 October 1987 fixed in Regulation (EEC ) No 2727 / 87 (OJ No . L 261 , 11 . 9 . 1987 ) No L 281 / 28 Official Journal of the European Communities 3 . 10 . 87 LOT H 1 . Operation No : 857 / 87 (')  Commission Decision of 15 April 1987 2 . Programme: 1987 3 . Recipient : World Food Programme , Via delle Terme di Caracalla , 00100 Rome , telex 626 675 WFP 4 . Representative of the recipient ( 3 ): OJ No C 103 , 16 . 4 . 1987 5 . Place or country of destination : Somalia 6 . Product to be mobilized: vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ) ( 7 ) ( 8 ) ( 9 ): OJ No C 216 , 14 . 8 . 1987 , Annex I 1 B 8 . Total quantity: 180 tonnes 9 . Number of lots : one 10 . Packaging and marking: 25 kg (OJ No C 216 , 14 . 8 . 1987 , Annex I 1 B 4 3 ) Supplementary markings on the packing : 'ACTION No 857 / 87 / SOMALIA 0234902 / ACTION OF THE WORLD FOOD PROGRAMME / BERBERA', and see OJ No L 216 , 14 . 8 . 1987 , Annex I 1 B 5 1 1 . Method of mobilization : Community market 12 . Stage of supply: delivered to the port of shipment 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing:  16 . Address of the warehouse and , if appropriate, port of landing:  17 . Period for making the goods available at the port of shipment: 1 to 15 November 1987 18 . Deadline for the supply : 15 December 1987 19 . Procedure for determining the costs of supply: invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission oftenders ( 4 ): 19 October 1987  12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 9 November 1987  12 noon (b ) period for making the goods available at the port of shipment : 23 November to 7 December 1987 (c ) deadline for the supply :  22 . Amount of the tendering security: 20 ECU / tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex : AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( s ): refund applicable on 12 October 1987 fixed in Regulation (EEC) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) No L 281 / 293 . 10 . 87 Official Journal of the European Communities LOT I 1 . Operation No: 864 / 87 (')  Commission Decision of 10 February 1986 2 . Programme: 1986 3 . Recipient : UNHCR 4 . Representative of the recipient ( 3 ): OJ No C 103 , 16 . 4 . 1987 5 . Place or country of destination: Mexico 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ) ( 12 ): OJ No C 216 , 14 . 8 . 1987 , Annex I 1 B 8 . Total quantity: 150 tonnes 9 . Number of lots : one 10 . Packaging and marking: (OJ No C 216 , 14 . 8 . 1987 , Annex I 1 B 4 3 ) (1 kg) Supplementary markings on the packing: 'ACCION No 864 / 87 / DONACION DE LA COMUNIDAD ECONOMICA EUROPEA AL PRO ­ GRAMA DE AYUDA A LOS REFUGIADOS DEL ALTO COMISARIADO PARA REFUGIADOS DE LAS NACIONES UNIDAS / DISTRIBUCION GRADUITA / PUERTO COATZACOALCOS' 11 . Method of mobilization : Community market limited to Denmark 12 . Stage of supply : free at port of landing  landed 13 . Port of shipment :  14 . Port of landing specified by the recipient:  15 . Port of landing: Puerto Coatzalcoalcos 16 . Address of the warehouse and, if appropriate, port of landing:  17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 November 1987 18 . Deadline for the supply: 31 December 1987 19 . Procedure for determining the costs of supply: invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 19 October 1987  12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 9 November 1987  12 noon (b ) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 23 November to 7 December 1987 (c ) deadline for the supply : 15 January 1988 22 . Amount of the tendering security: 20 ECU / tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ECU 24 . Address for submission of tenders: Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 October 1987 fixed in Regulation (EEC ) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) No L 281 / 30 Official Journal of the European Communities 3 . 10 . 87 LOT K 1 . Operation No: 835 / 87 ( J )  Commission Decision of 15 April 1987 2 . Programme: 1987 3 . Recipient : PAM 4 . Representative of the recipient ( 3 ): OJ No C 103 , 16 . 4 . 1987 5 . Place or country of destination : Peoples Democratic Republic of Yemen 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ) ( 7 ) ( 8 ) ( 9 ): OJ No C 216 , 14 . 8 . 1987 , Annex I 1 B 8 . Total quantity : 300 tonnes 9 . Number of lots : one 10 . Packaging and marking: 25 kg (OJ No C 216 , 14 . 8 . 1987 , Annex I B 4 ) Supplementary markings on the packing : 'ACTION No 835 / 87 / PDR YEMEN 0245302 / ACTION OF THE WORLD FOOD PROGRAMME / ADEN' and see Annex I B 5 11 . Method of mobilization : Community market 12 . Stage of supply: delivered to the port of shipment 13 . Port of shipment:  14 . Port of landing specified by the recipient :  15 . Port of landing:  16 . Address of the warehouse and , if appropriate, port of landing:  I 17 . Period for making the goods available at the port of shipment: 1 to 15 November 1987 18 . Deadline for the supply: 15 December 1987 19 . Procedure for determining the costs of supply: invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 19 October 1987  12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 9 November 1987  12 noon ( b ) period for making the goods available at the port of shipment : 23 November to 7 December 1987 (c) deadline for the supply :  22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( s ): refund applicable on 12 October 1987 fixed in Regulation (EEC ) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) 3 . 10 . 87 No L 281 / 31Official Journal of the European Communities LOT L 1 . Operation No: 834 / 87 ( ! )  Commission Decision of 15 April 1987 2 . Programme: 1987 3 . Recipient : PAM 4 . Representative of the recipient ( 3 ): OJ No C 103 , 16 . 4 . 1987 5 . Place or country of destination : People's Democratic Republic of Yemen 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ) ( 7 ) ( 8 ) ( 9 ): OJ No C 216 , 14 . 8 . 1987 , Annex I 1 B 1 3 8 . Total quantity: 120 tonnes 9 . Number of lots : one 10 . Packaging and marking: 25 kg (OJ No C 216 , 14 . 8 . 1987 , Annex I B 4 ) Supplementary markings on the packing: 'ACTION No 834 / 87 / PDR YEMEN 034200 / ACTION OF THE WORLD FOOD PROGRAMME / ADEN' and see Annex I B 5 1 1 . Method of mobilization: Community market 12 . Stage of supply: delivered to the port of shipment 13 . Port of shipment:  14 . Port of landing specified by the recipient :  15 . Port of landing:  16 . Address of the warehouse and , if appropriate , port of landing:  17 . Period for making the goods available at the port of shipment: 1 to 15 November 1987 18 . Deadline for the supply : 15 December 1987 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 19 October 1987  12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 9 November 1987  12 noon ( b ) period for making the goods available at the port of shipment : 23 November to 7 December 1987 (c ) deadline for the supply :  22 . Amount of the tendering security: 20 ECU / tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 October 1987 fixed in Regulation (EEC) No 2727 / 87 (OJ No L 261 vom 11 . 9 . 1987 ) No L 281 / 32 Official Journal of the European Communities 3 . 10 . 87 LOT M 1 . Operation No: 659 / 87 0 )  Commission Decision of 15 April 1987 2 . Programme: 1987 3 . Recipient : PAM 4 . Representative of the recipient ( 3 ): OJ No C 103 , 16 . 4 . 1987 5 . Place or country of destination : Jordan 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ) ( 7 ) ( 8 ) ( 9 ): OJ No C 216 , 14 . 8 . 1987 , Annex I 1 B 8 . Total quantity: 160 tonnes 9 . Number of lots : one 10 . Packaging and marking: 25 kg (OJ No C 216 , 14 . 8 . 1987 , Annex I B 4 ) Supplementary markings on the packing : 'ACTION No 659 / 87 / JORDAN 0210803 / ACTION OF THE WORLD FOOD PROGRAMME / AQABA' and see Annex I B 5 1 1 . Method of mobilization: Community market 12 . Stage of supply: delivered to the port of shipment 13 . Port of shipment:  14 . Port of landing specified by the recipient :  15 . Port of landing:  16 . Address of the warehouse and , if appropriate, port of landing:  17 . Period for making the goods available at the port of shipment: 1 to 31 December 1987 18 . Deadline for the supply : 15 January 1988 19 . Procedure for determining the costs of supply: invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 19 October 1987  12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 9 November 1987  12 noon (b ) period for making the goods available at the port of shipment : 1 to 31 December 1987 (c ) deadline for the supply :  22 . Amount of the tendering security: 20 ECU / tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex : AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( s ): refund applicable on 12 October 1987 fixed in Regulation (EEC) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) No L 281 / 333 . 10 . 87 Official Journal of the European Communities LOT N 1 . Operation No: 662 / 87 ( J )  Commission Decision of 15 April 1987 2 . Programme: 1987 3 . Recipient : PAM 4 . Representative of the recipient ( 3 ): OJ No C 103 , 16 . 4 . 1987 5 . Place or country of destination : Brazil 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ) ( 7 ) ( 8 ): OJ No C 216 , 14 . 8 . 1987 , Annex I 1 B 8 . Total quantity: 130 tonnes 9 . Number of lots : one 10 . Packaging and marking: 25 kg (OJ No C 216 , 14 . 8 . 1987 , Annex I B 4 ) Supplementary markings on the packing : 'ACTION No 662 / 87 / BRAZIL 0254000 / ACCAO DO PROGRAMA ALIMENTAR MUNDIAL / VITORIA ESP SA' and see Annex I B 5 11 . Method of mobilization: Community market 12 . Stage of supply: delivered to the port of shipment 13 . Port of shipment:  14 . Port of landing specified by the recipient :  15 . Port of landing:  16 . Address of the warehouse and , if appropriate, port of landing:  17. Period for making the goods available at the port of shipment : 1 to 15 November 1987 18 . Deadline for the supply: 15 December 1987 19 . Procedure for determining the costs of supply: invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 19 October 1987  12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 9 November 1987  12 noon (b ) period for making the goods available at the port of shipment : 23 November to 7 December 1987 (c) deadline for the supply :  22 . Amount of the tendering security: 20 ECU / tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 October 1987 fixed in Regulation (EEC ) No 2727 / 87 (OJ No L 261 . 11 . 9 . 1987 ) No L 281 / 34 Official Journal of the European Communities 3 . 10 . 87 LOT O 1 . Operation No: 865 / 87 (*)  Commission Decision of 10 February 1986 2 . Programme: 1986 3 . Recipient : UNHCR 4 . Representative of the recipient ( 3 ): OJ No C 103 , 16 . 4 . 1987 5 . Place or country of destination : Ethiopia 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ): OJ No C 216 , 14 . 8 . 1987 , Annex I 1 B 8 . Total quantity: 200 tonnes 9 . Number of lots : one 10 . Packaging and marking: 25 kg (OJ No C 216 , 14 . 8 . 1987 , Annex I 1 B 4 2 ) Supplementary markings on the packing : 'ACTION No 865 / 87 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNITED NATIONS HIGH COMMISSION FOR REFUGEES / PROGRAMME OF ASSISTANCE TO REFUGEES IN SOMALIA / FOR FREE DISTRIBUTION ASSAB' 1 1 . Method of mobilization : Community market 12 . Stage of supply : free at port of landing  landed 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing: Assab 16 . Address of the warehouse and , if appropriate, port of landing:  17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 November 1987 18 . Deadline for the supply: 31 December 1987 19 . Procedure for determining the costs of supply: invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 19 October 1987  12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 9 November 1987  12 noon ( b ) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 23 November to 7 December 1987 (c ) deadline for the supply : 15 January 1988 22 . Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( s ): refund applicable on 12 October 1987 fixed in Regulation (EEC) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) No L 281 / 353 . 10 . 87 Official Journal of the European Communities LOT P 1 . Operation No : 869 / 87 ( J )  Commission Decision of 15 April 1987 2 . Programme: 1987 3 . Recipient : World Food Programme , Via della Terme di Caracalla , 00100 Rome , Telex 626675 WFP 4 . Representative of the recipient : see OJ No C 103 , 16 . 4 . 1987 5 . Place or country of destination : Yemen Arab Republic 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ) ( 7 ) ( 8 ) ( 9 ): OJ No C 216 , 14 . 8 . 1987 , Annex I 1 B 8 . Total quantity: 45 tonnes 9 . Number of lots : one 10 . Packaging and marking: 25 kg , Annex I 1 B 4 3  OJ No C 216 , 14 . 8 . 1987 Supplementary markings on the packing: 'ACTION No 869 / 87 / YEMEN A.R. 0269400 / ACTION OF THE WORLD FOOD PROGRAMME / HODEIDAH' and see I 1 B 5 11 . Method of mobilization : Community market 12 . Stage of supply: delivered to the port of shipment 13 . Port of shipment:  14 . Port of landing specified by the recipient :  15 . Port of landing:  16 . Address of the warehouse and , if appropriate, port of landing :  17 . Period for making the goods available at the port of shipment: 1 to 20 November 1987 18 . Deadline for the supply: 15 December 1987 19 . Procedure for determining the costs of supply: invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 19 October 1987  12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 9 November 1987  12 noon (b ) period for making the goods available at the port of shipment : 23 November to 7 December 1987 (c) deadline for the supply:  22 . Amount of the tendering security: 20 ECU/ tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 October 1987 fixed in Regulation (EEC ) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) No L 281 / 36 Official Journal of the European Communities 3 . 10 . 87 LOT Q 1 . Operation No: 670 / 87 0 )  Commission Decision of 15 April 1987 2 . Programme: 1987 3 . Recipient : PAM 4 . Representative of the recipient ( 3 ): OJ No C 103 , 16 . 4 . 1987 5 . Place or country of destination : Jordan 6 . Product to be mobilized : skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ): OJ No C 216 , 14 . 8 . 1987 , Annex I 1 A. The product supplied must not be more than five months old . 8 . Total quantity: 50 tonnes 9 . Number of lots : one 10 . Packaging and marking: 25 kg , Annex I 1 A  OJ No C 216 , 14 . 8 . 1987 Supplementary markings on the packing : 'ACTION No 670 / 87 / JORDAN 0242202 / ACTION OF THE WORLD FOOD PROGRAMME / AQABA' 11 . Method of mobilization : Community market 12 . Stage of supply: delivered to the port of shipment 13 . Port of shipment:  14 . Port of landing specified by the recipient :  15 . Port of landing:  16 . Address of the warehouse and , if appropriate, port of landing:  17 . Period for making the goods available at the port of shipment: 1 to 15 November 1987 18 . Deadline for the supply: 15 December 1987 19 . Procedure for determining the costs of supply: invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 19 October 1987  12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submissin of tenders : 9 November 1987  12 noon ( b ) period for making the goods available at the port of shipment : 23 November to 7 December 1987 (c) deadline for the supply :  22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex : AGREC 22037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 October 1987 fixed in Regulation (EEC ) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) No L 281 / 373 . 10 . 87 Official Journal of the European Communities LOT R 1 . Operation No: 836 / 87 0 )  Commission Decision of 15 April 1987 2 . Programme: 1987 3 . Recipient : PAM 4 . Representative of the recipient ( 3 ): OJ No C 103 , 16 . 4 . 1987 5 . Place or country of destination : Cameroun 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ) ( 7 ) ( 8 ) ( 9 ): OJ No C 216 , 14 . 8 . 1987 , Annex I 1 B 8 . Total quantity: 50 tonnes 9 . Number of lots : one 10 . Packaging and marking: 25 kg and Annex I 1 B 4  OJ No C 216 , 14 . 8 . 1987 Supplementary markings on the packing: 'ACTION No 836 / 87 / CAMEROUN 077302 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / DOUALA' and see Annex I 1 B 5 11 . Method of mobilization : Community market 12 . Stage of supply: delivered to the port of shipment 13 . Port of shipment:  14 . Port of landing specified by the recipient :  15 . Port of landing:  16 . Address of the warehouse and, if appropriate, port of landing:  17 . -Period for making the goods available at the port of shipment: 1 to 30 November 1987 18 . Deadline for the supply: 15 December 1987 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 19 October 1987  12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 9 November 1987  12 noon ( b ) period for making the goods available at the port of shipment : 23 November to 7 December 1987 (c) deadline for the supply :  22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders: Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 October 1987 fixed in Regulation (EEC ) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) No L 281 / 38 Official Journal of the European Communities 3 . 10 . 87 LOT S 1 . Operation No: 663 / 87 0 )  Commission Decision of 15 April 1987 2 . Programme: 1987 3 . Recipient : PAM 4 . Representative of the recipient ( 3 ): OJ No C 103 , 16 . 4 . 1987 5 . Place or country of destination : Bhutan 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and* quality of the goods ( 2 ) ( 7 ) ( 8 ) ( 9 ): OJ No C 216 , 14 . 8 . 1987 , Annex I 1 B 8 . Total quantity : 60 tonnes 9 . Number of lots : one 10 . Packaging and marking: 25 kg and Annex I 1 B  OJ No C 216 , 14 . 8 . 1987 Supplementary markings on the packing : 'ACTION No 663 / 87 / BHUTAN 0211501 / ACTION OF THE WORLD FOOD PROGRAMME / CALCUTTA IN TRANSIT TO BHUTAN' and see Annex I B 5 1 1 . Method of mobilization : Community market 12 . Stage of supply : delivered to the port of shipment 13 . Port of shipment:  14 . Port of landing specified by the recipient :  15 . Port of landing:  16 . Address of the warehouse and , if appropriate , port of landing:  17 . Period for making the goods available at the port of shipment: 1 to 30 November 1987 18 . Deadline for the supply: 1 January 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 19 October 1987  12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 9 November 1987  12 noon ( b ) period for making the goods available at the port of shipment : 23 November to 7 December 1987 ( c) deadline for the supply :  22 . Amount of the tendering security: 20 ECU / tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex : AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( s ): refund applicable on 12 October 1987 fixed in Regulation (EEC ) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) No L 281 / 393 . 10 . 87 Official Journal of the European Communities LOT T 1 . Operation No: 658 / 87 ( J )  Commission Decision of 15 April 1987 2 . Programme: 1987 3 . Recipient : PAM 4 . Representative of the recipient ( 3 ): OJ No C 103 , 16 . 4 . 1987 5 . Place or country of destination : Jordan 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ) ( 7 ) ( 8 ) ( 9 ): OJ No C 216 , 14 . 8 . 1987 , Annex I 1 B 8 . Total quantity: 50 tonnes 9 . Number of lots : one 10 . Packaging and marking: 25 kg and Annex I B 4  OJ No C 216 , 14 . 8 . 1987 Supplementary markings on the packing : 'ACTION No 658 / 87 / JORDAN 0230102 / ACTION OF THE WORLD FOOD PROGRAMME / AQABA' and see Annex I B 5 1 1 . Method of mobilization : Community market 12 . Stage of supply : delivered to the port of shipment 13 . Port of shipment:  14 . Port of landing specified by the recipient :  15 . Port of landing:  16 . Address of the warehouse and , if appropriate , port of landing:  17 . Period for making the goods available at the port of shipment: 1 to 31 December 1987 18 . Deadline for the supply: 15 January 1988 19 . Procedure for determining the costs of supply: invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 19 October 1987  12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 9 November 1987  12 noon (b ) period for making the goods available at the port of shipment : 1 to 31 December 1987 (c ) deadline for the supply :  22 . Amount of the tendering security: 20 ECU / tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 October 1987 fixed in Regulation (EEC ) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) 3 . 10 . 87No L 281 / 40 Official Journal of the European Communities LOT U 1 . Operation No: 660 / 87 ( J )  Commission Decision of 15 April 1987 2 . Programme: 1987 3 . Recipient : PAM 4 . Representative of the recipient ( 3 ): OJ No C 103 , 16 . 4 . 1987 5 . Place or country of destination : Pakistan 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ) ( 7 ) ( 8 ) ( 9 ) ( 13 ): OJ No C 216 , 14 . 8 . 1987 , Annex I 1 B 8 . Total quantity: 70 tonnes s 9 . Number of lots : one 10 . Packaging and marking: 25 kg and Annex I 1 B  OJ No C 216 , 14 . 8 . 1987 Supplementary markings on the packing : 'ACTION No 660 / 87 / PAKISTAN 0243501 / ACTION OF THE WORLD FOOD PROGRAMME / KARACHI' and see Annex I B 5 1 1 . Method of mobilization : Community market 12 . Stage of supply: delivered to the port of shipment 13 . Port of shipment:  14 . Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and , if appropriate, port of landing:  17 . Period for making the goods available at the port of shipment: 1 to 30 November 1987 18 . Deadline for the supply: 31 December 1987 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 19 October 1987  12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 9 November 1987  12 noon (b ) period for making the goods available at the port of shipment : 1 to 31 December 1987 (c ) deadline for the supply :  22 . Amount of the tendering security: 20 ECU / tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 October 1987 fixed in Regulation (EEC ) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) 3 . 10 . 87 Official Journal of the European Communities No L 281 / 41 LOT V 1 . Operation No: 661 / 87 ( J )  Commission Decision of 15 April 1987 2 . Programme: 1987 3 . Recipient: PAM 4 . Representative of the recipient ( 3 ): OJ No C 103 , 16 . 4 . 1987 5 . Place or country of destination : Pakistan 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods : ( 2 ) ( 7 ) ( 8 ) ( 9 ) ( 13 ): OJ No C 216 , 14 . 8 . 1987 , Annex I 1 B 8 . Total quantity: 70 tonnes 9 . Number of lots : one 10 . Packaging and marking: 25 kg and Annex I 1 B  OJ No C 216 , 14 . 8 . 1987 Supplementary markings on the packing : 'ACTION No 661 / 87 / PAKISTAN 0243501 / ACTION OF THE WORLD FOOD PROGRAMME / KARACHI' and see Annex I B 5 11 . Method of mobilization: Community market 12 . Stage of supply : delivered to the port of shipment 13 . Port of shipment:  14 . Port of landing specified by the recipient :  15 . Port of landing:  16 . Address of the warehouse and , if appropriate, port of landing:  17 . Period for making the goods available at the port of shipment : 1 to 15 November 1987 18 . Deadline for the supply : 15 December 1987 19 . Procedure for determining the costs of supply: invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 19 October 1987  12 noon 21 . In the case of a second invitation to tender : ( a ) deadline for the submission of tenders : 9 November 1987  12 noon (b ) period for making the goods available at the port of shipment : 23 November to 7 December 1987 ( c ) deadline for the supply :  22 . Amount of the tendering security: 20 ECU / tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , a l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( s ): refund applicable on 12 October 1987 fixed in Regulation (EEC ) No 2727 / 87 (OJ No L 261 . 11 . 9 . 1987 ) 3 . 10 . 87No L 281 / 42 Official Journal of the European Communities LOT X 1 . Operation No: 813 / 87 ( a )  Commission Decision of 19 May 1987 2 . Programme: 1987 3 . Recipient : LICROSS 4 . Representative of the recipient ( 3 ): OJ No C 103 , 16 . 4.-1987 5 . Place or country of destination : Chili 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ): OJ No C 216 , 14 . 8 . 1987 , Annex I 1 B 8 . Total quantity : 50 tonnes 9 . Number of lots : one 10 . Packaging and marking: 25 kg and Annex I 1 B  OJ No C 216 , 14 . 8 . 1987 Supplementary markings on the packing : 'ACTION No 813 / 87 /' a red cross 10 X 10 cm and 'ACCION DE LA LEGA DE LAS SOCIEDADES DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCION GRATUITA / VALPARAISO' and see Annex I B 5 11 . Method of mobilization : Community market 12 . Stage of supply: free at port of landing  landed 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing: Valparaiso 16 . Address of the warehouse and , if appropriate, port of landing:  17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 November 1987 18 . Deadline for the supply: 1 January 1988 19 . Procedure for determining the costs of supply: invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 19 October 1987  12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 9 November 1987  12 noon ( b ) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 23 November to 23 December 1987 (c ) deadline for the supply : 1 January 1988 22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 October 1987 fixed in Regulation (EEC ) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) 3 . 10 . 87 Official Journal of the European Communities No L 281 /43 LOT Y 1 . Operation No: 859 / 87 ( 1 )  Commission Decision of 19 May 1987 2 . Programme: 1987 3 . Recipient : LICROSS 4 . Representative of the recipient ( 3 ): OJ No C 103 , 16 . 4 . 1987 5 . Place or country of destination : Uruguay 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ): OJ No C 216 , 14 . 8 . 1987 , Annex I 1 B 8 . Total quantity: 50 tonnes 9 . Number of lots : one 10 . Packaging and marking: 25 kg each , in containers of 20 feet (OJ No C 216 , 14 . 8 . 1987 , Annex I 1 B ) Supplementary markings on the packing : 'ACTION No 859 / 87 /' a red cross 10 x 10 cm and see OJ No C 216 / 87  I B 5 7 ACCION DE LA LEGA DE LAS SOCIEDADES DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCION GRATUITA / MONTEVIDEO' 11 . Method of mobilization : Community market 12 . Stage of supply: free at port of landing  landed 13 . Port of shipment:  14 . Port of landing specified by the recipient :  15 . Port of landing: Montevideo 16 . Address of the warehouse and , if appropriate, port of landing:  17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 November 1987 18 . Deadline for the supply: 31 December 1987 19 . Procedure for determining the costs of supply: invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 19 October 1987  12 noon 21 . In the case of a second invitation to tender : ( a ) deadline for the submission of tenders : 9 November 1987  12 noon (b ) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 23 November to 7 December 1987 (c ) deadline for the supply : 15 January 1988 22 . Amount of the tendering security: 20 ECU/ tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( s ): refund applicable on 12 October 1987 fixed in Regulation (EEC ) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) No L 281 / 44 Official Journal of the European Communities 3 . 10 . 87 LOT Z 1 . Operation No: 860 / 87 i 1 )  Commission Decision of 19 May 1987 2 . Programme: 1987 3 . Recipient : LICROSS 4 . Representative of the recipient ( 3 ): OJ No C 103 , 16 . 4 . 1987 5 . Place or country of destination : Guyane 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ): OJ No C 216 , 14 . 8 . 1987 , Annex I 1 B 8 . Total quantity: 50 tonnes 9 . Number of lots : one 10 . Packaging and marking: 25 kg and see OJ No C 216 , 14 . 8 . 1987 , Annex I B 4 3 Supplementary markings on the packing : 'ACTION No 860 / 87 /' : a red cross 10 x 10 cm / see OJ No C 216 / 87  I B 5 '/ ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES / FOR FREE DISTRIBUTION 7 GEORGETOWN' 1 1 . Method of mobilization : Community market 12 . Stage of supply: free at port of landing  landed 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing: Georgetown 16 . Address of the warehouse and , if appropriate, port of landing:  17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 November 1987 18 . Deadline for the supply : 31 December 1987 19 . Procedure for determining the costs of supply: invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 19 October 1987  12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 9 November 1987  12 noon ( b ) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 23 November to 7 December 1987 (c ) deadline for the supply : 15 January 1988 22 . Amount of the tendering security: 20 ECU / tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( s ): refund applicable on 12 October 1987 fixed in Regulation (EEC ) No 2727 / 87 (OJ No L 261 . 11 . 9 . 1987 ) 3 . 10 . 87 Official Journal of the European Communities No L 281 /45 LOTS AA , AB AND AC 1 . Operation No: 846 / 87 ( x )  Commission Decision of 30 July 1987 2 . Programme: 1987 3 . Recipient : India 4 . Representative of the recipient ( 3 ): Embassy of India , Chaussee de Vleurgat 217 , 1050 Bruxelles , Attn . Mr Banerjee , Counsellor , Tel . 640 91 40 , Telex 22 510 INDEMB B 5 . Place or country of destination: India 6 . Product to be mobilized : skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ) ( 10 ): OJ No C 216 , 14 . 8 . 1987 , Annex I 1 A Product manufactured after 1 April 1987 8 . Total quantity : 5 500 tonnes 9 . Number of lots : three : 2 000 tonnes to Bombay , 3 000 tonnes to Calcutta , 500 tonnes to Madras 10 . Packaging and marking: 25 kg in containers of 20 feet ( M ) OJ No C 216 , 14 . 8 . 1987 , Annex I I A Supplementary markings on the packing: 'ACTION No 846 / 87 / BOMBAY resp . CALCUTTA resp . MADRAS / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' 1 1 . Method of mobilization: Community market 12 . Stage of supply: delivered to the port of landing  landed option Article 9 (4 ) of Regulation (EEC ) No 2200 / 87 13 . Port of shipment:  14 . Port of landing specified by the recipient :  15 . Port of landing: Bombay , Calcutta , Madras 16 . Address of the warehouse and , if appropriate , port of landing:  17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 November 1987 18 . Deadline for the supply: 15 December 1987 19 . Procedure for determining the costs of supply: invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 19 October 1987  12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 9 November 1987  12 noon (b ) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 23 November to 7 December 1987 (c ) deadline for the supply : 31 December 1987 22 . Amount of the tendering security: 20 ECU / tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 October 1987 fixed in Regulation , (EEC ) No 2727 / 87 (OT No L 261 , 11 . 9 . 1987 ) No L 281 / 46 Official Journal of the European Communities 3 . 10 . 87 LOTS AD AND AE 1 . Operation No : 895 / 87 and 896 / 87 ( J )  Commission Decision of 19 March 1987 2 . Programme: 1987 3 . Recipient : Euronaid 4 . Representative of the recipient ( 3 ): OJ No C 103 , 16 . 4 . 1987 5 . Place or country of destination : (AD ) Ethiopia  (AE ) Thailandia 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ): OJ No C 216 , 14 . 8 . 1987 , Annex I 1 B 8 . Total quantity : 265 tonnes 9 . Number of lots : ( 2 ) AD 250 tonnes ; AE 15 tonnes 10 . Packaging and marking: 25 kg and OJ No C 216 , 14 . 8 . 1987 , Annex I 1 B AD ( 1S ), AE ( 16 ) Supplementary markings on the packing : see Annex II and I 1 B 4 3 1 1 . Method of mobilization : Community market 12 . Stage of supply: delivered to the port of shipment 13 . Port of shipment:  14 . Port of landing specified by the recipient :  15 . Port of landing:  ! 16 . Address of the warehouse and , if appropriate, port of landing:  17 . Period for making the goods available at the port of shipment: 25 October to 25 November 1987 18 . Deadline for the supply : 10 December 1987 19 . Procedure for determining the costs of supply: invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 19 October 1987  12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 9 November 1987  12 noon (b ) period for making the goods available at the port of shipment : 23 November to 7 December 1987 (c ) deadline for the supply :  22 . Amount of the tendering security: 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders: Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 October 1987 fixed in Regulation (EEC ) No 2727 / 87 (OT No L 261 , 11 . 9 . 1987 ) 3 . 10 . 87 Official Journal of the European Communities No L 281 / 47 LOT AF 1 . Operation No: 14 / 87 (')  Commission Decision of 10 February 1986 2 . Programme: 1986 3 . Recipient : WEP 4 . Representative of the recipient ( 3 ): OJ No C 103 , 16 . 4 . 1987 5 . Place or country of destination : Sudan 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ) ( 7 ) ( 8 ) ( 9 ): OJ No C 216 , 14 . 8 . 1987 , Annex I 1 A 8 . Total quantity: 232 tonnes 9 . Number of lots : one 10 . Packaging and marking: 25 kg and OJ No C 216 , 14 . 8 . 1987 , Annex I 1 B Supplementary markings on the packaging : 'ACTION No 14 / 87 / SUDAN 0053101 / ACTION OF THE WORLD FOOD PROGRAMME / PORT SUDAN' 11 . Method of mobilization : Community market 12 . Stage of supply: Delivered to port of shipment 13 . Port of shipment:  14 . Port of landing specified by the recipient :  15 . Port of landing:  16 . Address of the warehouse and , if appropriate , port of landing:  17 . Period for making the goods available at the port of shipment: 1 to 15 November 1987 18 . Deadline for the supply: 15 December 1987 19 . Procedure for determining the costs of supply: invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 19 October 1987  12 noon 21 . In the case of a second invitation to tehder: ( a ) deadline for the submission of tenders : 9 November 1987  12 noon ( b ) period for making the goods available at the port of shipment: 23 November to 7 December 1987 (c ) deadline for the supply :  22 . Amount of the tendering security: 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders: Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 October 1987 as laid down in Regulation (EEC) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) No L 281 / 48 Official Journal of the European Communities 3 . 10 . 87 LOT AG 1 . Operation No: 11 / 87 0 )  Commission Decision of 10 February 1986 2 . Programme: 1986 3 . Recipient : WFP 4 . Representative of the recipient ( 3 ): OJ No C 103 , 16 . 4 . 1987 5 . Place or country of destination : Swaziland 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ): OJ No C 216 , 14 . 8 . 1987 , Annex I 1 B 8 . Total quantity: 270 tonnes 9 . Number of lots : one 10 . Packaging and marking: 25 kg and OJ No C 216 , 14 . 8 . 1987 , Annex I 1 B Supplementary markings on the packaging : 'ACTION No 11 / 87 / SWAZILAND 0063702 / ACTION OF THE WORLD FOOD PROGRAMME / DURBAN IN TRANSIT TO GOLELA / SWAZILAND' 11 . Method of mobilization : Community market 12 . Stage of supply: delivered to port of shipment 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and , if appropriate , port of landing:  17 . Period for making the goods available at the port of shipment: 25 October to 25 November 1987 18 . Deadline for the supply : 10 December 1987 19 . Procedure for determining the costs of supply: invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 19 October 1987  12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 9 November 1987  12 noon ( b ) period for making the goods available at the port of shipment : 23 November to 7 December 1987 (c ) deadline for the supply :  22 . Amount of the tendering security: 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 October 1987 as laid down in Regulation (EEC ) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) No L 281 /493 . 10 . 87 Official Journal of the European Communities Notes: 0 ) The operation number is to be quoted in all correspondence . ( 2 ) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity and certifying that for the product to be delivered the standards applicable , relative to nuclear radiation , in the Member State concerned , have not been gone beyond . ( 3 ) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 December 1985 , page 4 . ( 4 ) In order not to overload the telex , tenderers are requested to provide , before the date and time laid down in point 20 of this Annex , evidence that the tendering security referred to in Article 7 , (4 ) ( a ) of Regulation (EEC ) No 2200 / 87 has been lodged , preferably :  either by porter at the Office referred to in point 24 of this Annex ,  or by telecopier on one of the following numbers in Brussels :  235 01 32 ,  236 10 97 ,  235 01 30 ,  236 20 05 . ( s ) Regulation (EEC ) No 2330 / 87 (OJ No L 210 , 1 . 8 . 1987 ) is applicable as regards the export refund and , where appropriate , the monetary and accession compensatory amounts , the representative rate and the monetary coefficient . The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex . ( 6 ) The milk powder must be obtained by the process 'low-heat temperature expressed whey protein nitrogen , maximum 6,0 mg / g' and correspond to the characteristics mentioned in Annex I to Regulation (EEC ) No 625 / 78 (OJ No L 84 , 31 . 3 . 1978 , p. 19 ). However , concerning the 'total colony count' the standard ADMI Standard Methods ED , 1971 , pages 16 to 21 can be used instead of the international standard FIL 49 : 1970 . ( 7 ) The successful tenderer shall give the beneficiaries' representative , at the time of delivery , a health certificate . ( 8 ) Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk , coming from healthy animals , processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease nor any other notifiable infectious / contagious disease during the 90 days prior to the processing . ( 9 ) The successful tenderer shall give the beneficiaries' representative , at the time of delivery , a certificate of origin . ( 10 ) Analysis and quality certificate listing technical specifications of the product and issued by official entity in country of origin . ( n ) To be delivered on standard pallets  40 bags per pallet  wrapped in plastic shrinked cover . ( 12 ) The shipping documents must include a certificate of origin and a health certificate stating that the milk comes from animals free of foot-and-mouth disease . These documents must be stamped by the Mexican Consulate in the country exporting the milk . ( 13 ) The successful tenderer will transmit to the recipients ' representatives on delivery a certificate in English stating that the skimmed-milk powder contains no lard . ( 14 ) The commodities shall be supplied in containers which fully meet the sanitary standard and which will have no harmful effect on the dairy products . The containers used for transporting fish , fertilizer or other hazardous chemicals are not accepted The supplier is responsible for the delivery of the containers up to the port of destination terminal but not for the unloading of the commodities . In case of commodities delivered port of leading , by application of Article 9 ( 4 ) of Regulation (EEC ) No 2200 / 87 , the containers will be forwarded by the recipient to the supplier in order to be loaded by the supplier and transported from the factory to the port , loaded on the ship by the latter . ( 15 ) Lot AD: The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schiitz BY , Postbus 1438 , Blaak 16 , NL-3000 BK Rotterdam . No L 281 / 50 3 . 10 . 87Official Journal of the European Communities ( 1S ) Lot AE:  The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; SchÃ ¼tz BY , Postbus 1438 . Blaak 16 , NL-3000 BK Rotterdam .  Shipment to take place in 20-foot containers ; conditions FCL /LCL Shippers-count-load and stowage (cls ).  The successful tenderer has to submit to the recipient's agent a complete packing list of each container , specifying the number of bags belonging to each shipping number as specified in the invitation to tender .  The successful tenderer has to seal each container with a numbered locktainer , the number of which to be provided to the beneficiary's forwarder . 3 . 10 . 87 Official Journal of the European Communities No L 281 / 51 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote ( en toneladas ) TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) Quantidade total ( em toneladas ) Cantidades parciales (en toneladas ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Quantidades parciais (em toneladas ) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatario InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem (D (2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) AD 250 250 CRS Ethiopia Action No 895 / 87 / Ethiopia / Cathwel / 70128 / Massawa / For free distribution AE 15 15 ICR Thailand Action No 896 / 87 / Thailand / ICR / 74616 / Surin via Bangkok / For free distri ­ bution